DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed disclosed that the fastener could either be actuated by a remote signal or based on a collision forming separate embodiments but claims 6 and 15 combine the collision embodiment with the remote actuated embodiment since the remote actuation has been included into the independent claim on which these claims depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 9-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 both disclose having at least one communication interface configured for receiving at least one signal from at least one remote control device in lines 13-14 and 22-24, respectively, but then each goes on to disclose having at least one first communication interface configured for receiving at least one first signal from at least one remote control device in lines 36-37 and 32-34, respectively, making it unclear if these are the same interface or different interfaces and as such making the scope of the claim unascertainable.  For the purposes of examination claims 1 and 13 will be interpreted as having a first communication interface for receiving a first signal related to the fastener and a separate second communication interface for receiving a second signal related to propulsion and claims 9 and 18 will be interpreted as having a third communication interface for receiving a third signal.
Claim 9 recites the limitation "the at least one orientation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as referring to the horizontal orientation.
Claim 10 recites the limitation "the at least one orientation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as referring to the horizontal orientation.
Claim 18 recites the limitation "the at least one orientation" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as referring to the horizontal orientation.
Claim 19 recites the limitation "the at least one orientation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation will be interpreted as referring to the horizontal orientation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser (1841098), Nakanishi (2010/0304641) and Stuckman (2009/0204276).  Esser discloses a racer toy having at least one figurine in the form of an anthropomorphic figurine with a head, torso and appendages and at least one transportation device (Fig. 4), wherein a portion of the figurine is attached to the transportation device to place the figurine in a horizontal orientation by at least one fastener (32, 34) configured to be capable of causing the figurine to detach based on a collision with an object (Fig. 4).  The transportation device has a propulsion assembly  re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Stuckman discloses a remote-control device configured to actuate an actuator to cause a fastener to release an object from the device (paragraph 38).  It would have been obvious to one of ordinary skill in the art from the teaching of Stuckman to configure the racer of Esser and Nakanishi to allow the remote control to also activate an actuator that causes the fastener to release the figurine since applying modern electronics to older mechanical devices achieves the predictable result of providing enhanced control and functionality to a toy device.  
Response to Amendment
The claims submitted 2/10/22 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 9-13, 15, 16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Stuckman is non-analogous since it relates to an aircraft as opposed to a racer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711